Citation Nr: 0827623	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-00 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE


Entitlement to service connection for hypertension, also 
claimed as secondary to diabetes mellitus and/or post-
traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968, including combat service in the Republic of Vietnam, 
and his decorations include the Purple Heart Medal.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia.  In January 2008, the Board remanded this 
claim to the RO for further development.


FINDING OF FACT

The medical evidence shows that the veteran's hypertension 
was not present in service or until many years thereafter and 
is not related to service or to an incident of service 
origin, including his service-connected diabetes mellitus and 
PTSD.


CONCLUSION OF LAW

Hypertension was neither incurred in or aggravated by service 
nor proximately due to or the result of the veteran's 
service-connected diabetes mellitus or service-connected 
PTSD.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In January 2003, prior to the initial adjudication of the 
claim, the veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
that he needed to provide the names of persons, agency, or 
company who had additional records to help decide his claim.  
He was informed that VA would attempt to obtain review his 
claim and determine what additional information was needed to 
process his claim, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  There is no 
indication from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.

The veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in March 2008 should his service connection claim be 
granted.  It is therefore inherent in the claim that the 
veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA- authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, a VA medical examination pertinent to the 
claim was obtained in April 2008.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.
The veteran asserts that service connection is warranted for 
hypertension because although the condition manifested after 
his discharge from active duty, he developed it as a 
consequence of his service-connected diabetes mellitus or 
service-connected PTSD.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to herbicides 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases will be established even 
though there is no record of such disease during service, 
provided that the disease is are manifest to a degree of 10 
percent or more at any time after service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).
Service connection may be granted for disability proximately 
due to or the result of a service-connected disability.  38 
C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  Pursuant to 38 C.F.R. § 3.310(b) secondary 
service connection on the basis of the aggravation of a 
nonservice-connected disorder by service-connected 
disability.  See also Allen.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board observes that there medical evidence that there is 
positive and negative with respect to these claims.  The 
Board is charged with the duty to assess the credibility and 
weight given to evidence.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 
F.3d 1072 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. 
§ 7104(a).  When the Board is presented with conflicting 
medical evidence, it is free to favor some medical evidence 
over other medical evidence provided it offers an adequate 
basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
United States Court of Appeals for Veterans Claims (Court) 
has offered guidance on the assessment of the probative value 
of medical opinion evidence; the Court has instructed that it 
should be based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill in 
analyzing the data, and the medical opinion that the 
physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  

Service medical records are negative for hypertension and the 
veteran does not contend otherwise.  In addition, he veteran 
served in the Republic of Vietnam while on active duty, 
presumptive service connection is not available under 
38 C.F.R. § 3.309(e) for this disease.  The Board notes that 
the Secretary recently reiterated that there is no positive 
association between exposure to herbicides and any condition 
for which he has not specifically determined that a 
presumption of service connection is warranted.  See 72 Fed. 
Reg. 32395 (Jun. 12, 2007).

Pursuant to the Board's January 2008 remand, the veteran was 
afforded a VA hypertension examination in April 2008.  Upon 
examination, he was diagnosed as having uncontrolled 
essential hypertension.  The examiner observed that he was 
diagnosed with diabetes mellitus in 2000 and PTSD in 2002.  
She noted that the veteran did not begin taking medication 
for his hypertension until 2002.  The examiner indicated that 
the veteran's blood pressure was normal between 1967 and 1968 
and opined that his hypertension was not caused by or 
aggravated by service, or caused by or aggravated by his 
service-connected disabilities.  The Board has also 
considered the March 2004 VA physician assistant's opinion 
that it is likely that the veteran's PTSD symptoms may have 
exacerbated is hypertension.  The Board finds the April 2008 
examiner's opinion more probative because of the certainty 
with which the medical conclusion was expressed and because 
the examiner had an opportunity to review the veteran's 
entire claims folder and conducted a physical examination of 
the veteran.  Thus, because the preponderance of the evidence 
is against the claim, service connection is not warranted.

In reaching this determination, the Board does not question 
the veteran's sincerity that he incurred this disease due to 
service, and specifically, as a consequence of his service-
connected diabetes mellitus or service-connected PTSD.  The 
Board acknowledges that he is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  As a lay person, however, he is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions as such matters require medical 
expertise.  See 38 C.F.R. § 3.159(a)(1) (2007) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Duenas 
v. Principi, 18 Vet. App. 512, 520 (2004); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
veteran is not professionally qualified to offer a diagnosis 
or suggest a possible medical etiology, the Board finds that 
the preponderance of the evidence is against the claim and 
service connection must be denied for hypertension.


ORDER

Service connection for hypertension is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


